Citation Nr: 1633275	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for dorsolumbar myositis.

2.  Entitlement to an evaluation in excess of 10 percent for left knee strain.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for cirrhosis of the liver.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to July 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 40 percent for dorsolumbar myositis, an evaluation in excess of 10 percent for left knee strain, to reopen a claim for service connection for hepatitis C, service connection for cirrhosis of the liver, and a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

First, at the Veteran's March 2016 Board videoconference hearing, his representative indicated that he receives ongoing VA treatment for the disabilities on appeal and requested that VA obtain these records and associate them with the claims file.  Upon review of the record, although the most recent VA treatment record associated with the claims file is dated in January 2015, it appears that complete VA treatment records were not obtained since 2012.  Thus, on remand all updated VA treatment records from 2012 to the present should be obtained from the VA Central California Health Care System, to include any associated outpatient clinics, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In addition, the Veteran testified that he was involved in VA vocational rehabilitation in 1990 and again in 2004.  However, all records of such rehabilitation do not appear to be of record.  As any such records are likely to have direct bearing on the Veteran's claim for entitlement to increased disability ratings and on his employability, the Board finds remand is warranted to obtain any extant vocational rehabilitation records.  

The Veteran also testified that he underwent a liver transplant at the University of California, San Francisco, which was scheduled through VA.  Although there are VA treatment records associated with the claims file which document the Veteran's status as liver transplant pending, the actual records from University of California, San Francisco, do not seem to be associated with the claims file.  Thus, on remand all records pertaining to the Veteran's liver transplant procedure should be obtained from the University of California, San Francisco.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record VA treatment records for the Veteran from the VA Central California Health Care System, to include any associated outpatient clinics, from 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, then the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Obtain and associate with the record VA vocational rehabilitation records.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, then the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Obtain and associate with the record all records pertaining to the Veteran's liver transplant from the University of California, San Francisco.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, then the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

4.  After all development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the fullest extent, then issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




